        Case 2:21-cv-00072-AC Document 12 Filed 09/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTHONY D. RAY,                                  No. 2:21-cv-0072 AC P
12                       Plaintiff,
13          v.                                        ORDER
14   O. HASEM, et al.,
15                       Defendants.
16

17          Plaintiff is a former state prisoner proceeding pro se. He seeks relief pursuant to 42

18   U.S.C. § 1983. The proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1). Before the court are plaintiff’s motion for a forty-five-day extension of time

20   to file an in forma pauperis application, ECF No. 9, and a motion to proceed in forma pauperis,

21   ECF No. 10.

22          Approximately six weeks after filing his in forma pauperis application, plaintiff filed

23   a notice of change of address. ECF No. 11. It appears from the notice that plaintiff is no longer

24   incarcerated. Upon release from prison, a former inmate must be allowed to apply to proceed

25   under general in forma pauperis provisions of 28 U.S.C. § 1915(a)(1). See DeBlasio v. Gilmore,

26   315 F.3d 396, 399 (4th Cir. 2003); see also Webb v. Lambert, No. CV 12-00041-H-DLC, 2012

27   WL 5931889, at *1 (D. Mont. Aug. 29, 2012) (citing DeBlasio). A released prisoner may

28   proceed in forma pauperis upon satisfying the poverty provisions applicable to non-prisoners.
                                                     1
        Case 2:21-cv-00072-AC Document 12 Filed 09/03/21 Page 2 of 2


 1   McGann v. Comm’r, Soc. Sec. Admin., 96 F.3d 29, 30 (2d Cir. 1996).
 2          Plaintiff’s indigent status while incarcerated, which is documented in his IFP application,
 3   is no longer relevant. The court must evaluate plaintiff’s in forma pauperis status as a non-
 4   prisoner. The pending in forma pauperis application will therefore be denied and plaintiff will be
 5   directed to file an in forma pauperis application for non-prisoners.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s request for an extension of time, ECF No. 9, is DENIED as moot;
 8          2. Plaintiff’s motion to proceed in forma pauperis, ECF No. 10, is DENIED without
 9   prejudice to an application to proceed in forma pauperis by a non-prisoner;
10          3. The Clerk of Court shall send plaintiff a copy of the court’s application to proceed in
11   forma pauperis for non-prisoners, and
12          4. Within thirty days of the date of this order, plaintiff must complete and file the non-
13   prisoner in forma pauperis application in this court.
14   DATED: September 3, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
